Citation Nr: 0016513	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  00-08 892	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The veteran 
had active duty for training from June 1959 to December 1959 
and active service from March 1960 to December 1963.




FINDINGS OF FACT

1.  The Board decision dated June 21, 1996, which determined 
that new and material evidence had been submitted to reopen a 
claim for service connection for pulmonary tuberculosis and 
remanded the claim to the RO for additional development did 
not represent a final decision.

2.  The veteran and his attorney entered into a contingent 
fee agreement in July 1999, more than one year following the 
date of the Board decision.

3.  A November 1998 rating decision granted service 
connection for pulmonary tuberculosis and assigned a 
noncompensable evaluation, following which a December 1999 
rating decision assigned a 30 percent evaluation and this 
rating decision resulted in past-due benefits being awarded 
to the veteran between November 30, 1992, and December 6, 
1999.



CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
July 1999 attorney fee agreement by the VA from past-due 
benefits for the grant of service connection for pulmonary 
tuberculosis and the assignment of a 30 percent evaluation 
between November 30, 1992, and December 6, 1999, have not 
been met.  38 U.S.C.A. § 5904 (West 1999 & Supp. 2000); 
38 C.F.R. § 20.609 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires:  (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board entered a decision on June 21, 1996, 
which determined that new and material evidence had been 
submitted to reopen a previously denied claim for service 
connection for pulmonary tuberculosis.  That decision also 
remanded the case to the RO for accomplishment of additional 
development.  Subsequently, a November 1998 rating decision 
granted service connection for pulmonary tuberculosis and 
assigned a noncompensable evaluation.  

In July 1999, the veteran and his attorney entered into a 
contingent fee agreement which provided that 20 percent of 
past-due benefits were to be paid to the attorney by the VA.  
In a rating decision dated December 6, 1999, the RO 
determined that the November 1998 rating decision was clearly 
and unmistakably erroneous in the choice of effective dates 
for the grant of service connection for pulmonary 
tuberculosis, and assigned a 30 percent evaluation for that 
disability from November 30, 1992.  The December 1999 rating 
decision resulted in past due benefits being payable to the 
veteran, but no attorney fees were withheld from the award.

Based on the foregoing, the Board finds that attorney fees 
are not payable by the VA from the veteran's past-due 
benefits based on the July 1999 attorney fee agreement.  A 
threshold requirement for payment of attorney fees by the VA 
from past-due benefits payable to the veteran is a final 
decision with respect to the underlying issue.  In this case, 
the Board has rendered no final decision on the issue of 
entitlement to service connection for pulmonary tuberculosis.  
While the December 1996 Board decision determined that new 
and material evidence had been submitted to reopen a 
previously denied claim for service connection for pulmonary 
tuberculosis and remanded the matter to the RO for additional 
development, this decision did not represent a final decision 
of the Board.  In a General Counsel opinion dated 
December 16, 1997, it was held:  "In a claim where BVA has 
determined that new and material evidence has been submitted 
and has remanded the claim to the AOJ [agency of original 
jurisdiction], attorney fees may not be paid because a final 
decision within the meaning of 38 U.S.C.A. § 5904(c)(1) is 
lacking."  VAOPGCPREC 37-97 (December 16, 1997).  Suffice it 
to point out that the Board is bound by that General Counsel 
opinion.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

In addition, even assuming that the June 1996 BVA decision 
represented a final decision of the Board, the Board would 
observe that the attorney was not retained within one year of 
the date of that decision.  The Board decision was rendered 
in June 1996 and the attorney was retained in July 1999, more 
than three years after the date of the Board decision.  The 
retention of counsel not later than one year of the date of 
the Board's decision is a further threshold issue which has 
not been met in this case.  Accordingly, the Board concluded 
that attorney fees are not payable from past-due benefits 
based on the July 1999 attorney fee agreement.



ORDER

Eligibility for payment of attorney fees directly by the VA 
to the veteran's attorney is not established, and payment of 
attorney fees from past-due benefits awarded to the veteran 
for the assignment of a 30 percent evaluation for pulmonary 
tuberculosis between November 30, 1992, and December 6, 1999, 
pursuant to the July 1999 attorney fee agreement is denied.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


